Citation Nr: 1824121	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  04-04 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for service-connected right shoulder impingement syndrome. 

2. Entitlement to service connection for bilateral shoulder numbness, to include as secondary to service-connected disabilities. 

3. Entitlement to service connection for an acquired psychiatric disability claimed as anxiety disorder and sleep impairment, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Nay from September 1979 to June 1983 and from September 1985 to August 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from the February 2009, July 2010, June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in  San Juan, Puerto Rico (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The AOJ granted service connection for right shoulder impingement in the February 2009 rating decision and assigned an initial 20 percent rating, effective August 21, 2002. 

The case was previously before the Board most recently in October 2016 when it was remanded for additional development.  The case returns for further adjudication. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Right Shoulder Impingement

On examination in June 2017 the Veteran was assessed to determine the severity of his right shoulder limitation of motion and pain.  Range of motion testing was completed, but the examiner stated that he was unable to express additional limitation of motion due to pain in terms of range of motion because it should be documented during a positive flare-up period, not during a regular examination.  As there was no positive flare-up episode during that examination, the examiner provided no further explanation. 

The Court has recently made clear that a statement such as the one the June 2017 VA examiner made concerning flare-ups, without more, renders an examination inadequate.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As the Court explained in Sharp, "the VA Clinician's Guide makes explicit what DeLuca clearly implied: it instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veterans themselves."  Id. at 6.  Even when the claimant is not experiencing a flare-up at the time of the examination, a VA examiner must elicit relevant information as to the Veteran's flares or ask him [or her] to describe the additional functional loss, if any, he [or she] suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record-including the Veteran's lay information-or explain why [he or] she could not do so.

Bilateral Shoulder Numbness

The October 2016 VA examination included the following directive:

"The examiner should opine whether it is at least as likely as not (50 percent probability or more) that ... bilateral shoulder numbness [was] caused by OR aggravated by the service-connected low back disability or service-connected right shoulder disability.  If aggravation is shown the examiner should quantify the degree of aggravation, if possible."

The June 2017 joints VA examination fails to address the Veteran's alleged shoulder numbness at all, let alone discuss the prong of aggravation.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

Anxiety Disorder

The October 2017 VA examiner indicated that the best diagnosis for the Veteran under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-IV) criteria was unspecified anxiety disorder.  As such, an etiological opinion should have been provided.  

The examiner provided a rationale for opining that the Veteran's psychiatric disability was not due to active military service.  When addressing the secondary theory of entitlement, and particularly the aggravation question, the examiner only noted that it is less likely that the Veteran's anxiety is due to, or the result of aggravation by any of the following, and listed the Veteran's conditions: right shoulder impingement, lumbar muscle spasm, service-connected right leg radiculopathy, tinnitus, eye disability, hearing loss, or spermatocele.  The examiner failed to provide an adequate rationale for the opinion stated.  As such, additional examination is warranted.  Id. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA and private treatment records since the issuance of the statement of the case. 

2. Afford the Veteran an orthopedic examination to determine the current severity of his right shoulder impingement, and the nature and etiology of his bilateral shoulder numbness. 

Right Shoulder Impingement: In order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report. 

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

Bilateral Shoulder Numbness: The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any bilateral shoulder numbness had its onset or is etiologically related to the Veteran's period of active service. 

The examiner is also asked to determine whether it is at least as likely as not (50 percent or greater probability) that any bilateral shoulder numbness is proximately due to, or the result of his service-connected disabilities, including associated medications.  If not proximately due to or the result of his, service-connected disabilities, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any bilateral shoulder numbness is aggravated beyond the natural progress of the disability by his service-connected disabilities, to include any associated medications. 

For reference, the Veteran is presently service-connected for lumbar muscle spasm, right shoulder impingement, right left numbness associated with lumbar muscle spasms, cervical myositis, small nasal pterygium, hearing loss of the right ear, and left spermatocele. 

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3. Afford the Veteran a psychiatric examination to determine the nature and etiology of his unspecified anxiety disorder. 

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that anxiety disorder had its onset or is etiologically related to the Veteran's period of active service. 

The examiner is also asked to determine whether it is at least as likely as not (50 percent or greater probability) that anxiety disorder is proximately due to, or the result of his service-connected disabilities.  If not proximately due to or the result of his service-connected disabilities, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that anxiety disorder is aggravated beyond the natural progress of the disability by his service-connected disabilities, to include the effects of pain and associated medications. 

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

